Citation Nr: 0839658	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  94-46 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for recurrent skin 
rashes, claimed as due to undiagnosed illness.

2.  Entitlement to service connection for diagnosed skin 
disease, to include alopecia areata.

3.  Entitlement to a rating greater than 10 percent prior to 
September 24, 1997 and a rating greater than 20 percent after 
September 24, 1997 for lumbosacral strain with 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1984 to November 1988 and again from September 1990 
to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In regard to the skin disabilities on appeal, the Board notes 
the veteran's appeal stems from a single claim of entitlement 
to service connection for recurrent skin rashes.  The medical 
evidence, however, indicates various skin symptomatology, 
some due to undiagnosed illness and some due to diagnosed 
skin disease.  As will be discussed in more detail below, the 
law governing service connection provides for different bases 
of entitlement depending on whether the veteran's disability 
is due to an undiagnosed illness versus a diagnosed disease.  
In this case, there is medical evidence raising entitlement 
under both circumstances.  Given the great disparity in the 
legal analysis required, the Board separated the veteran's 
skin claim into two issues as indicated above.  The RO, in 
denying the veteran's claim, considered both theories of 
entitlement and, therefore, there is no due process prejudice 
here. 

The Board further notes the case was previously brought 
before the Board in October 2003 and May 2007, at which times 
the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims, to include affording him a VA 
examination.  The requested development having been partially 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

The increased rating for a lumbar spine disability issue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  There is objective evidence of chronic disability 
manifested by recurrent rashes and pruritus of unknown 
etiology, but the recurrent rashes affect only 1% of his 
entire body with no specific treatment over the past 12 
months.  

2.  The veteran has a diagnosed skin disease, namely alopecia 
areata, which was incurred during his military service.


CONCLUSIONS OF LAW

1.  The veteran's recurrent skin rashes have not manifested 
to a compensable degree and, therefore, service connection is 
not warranted.  38 U.S.C.A. §§1110, 1117, 5107(b) (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.317, 4.118, 
Diagnostic Code 7806 (2008).

2.  The veteran's skin disease, diagnosed as alopecia areata, 
was incurred during his military service and, therefore, 
service connection is warranted.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1112, 1113, 1117 and 5107 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 and 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in January 2005 and June 2007.  Those letters 
advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The June 2007 letter 
explained how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case because the VCAA was enacted during the 
pendency of this appeal.  However, the veteran still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2005 was not 
given prior to the first adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim was readjudicated and 
additional SSOCs were provided to the veteran in October 2006 
and June 2008.  Not only has he been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his recurrent skin rashes and other 
skin symptomatology can be attributed to service.  Cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004).  Further 
examination or opinion is not needed because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.
  
Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

A statutory presumption exists for chronic disabilities 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia Theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011 confirmed by 
objective indications.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(2)(ii).  Signs or symptoms which may be 
manifestations of an undiagnosed illness or medically 
unexplained chronic multi-symptom illness include, but are 
not limited to, signs or symptoms involving skin.  38 C.F.R. 
§ 3.317(b)(2).  

In this case, the veteran's military records confirm service 
in Southwest Asia from November 1990 to April 1991 and he 
alleges he returned from Southwest Asia with recurrent skin 
rashes for no known reason.  He alleges these skin rash 
outbreaks are intermittent, but have occurred throughout the 
many years since his separation from the military.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Skin Rashes Due to Undiagnosed Illness

Again, there exists a presumption for chronic disabilities 
resulting from an undiagnosed illness as described above.  A 
disability referred to in this section shall be considered 
service-connected for the purposes of all laws in the United 
States.  38 C.F.R. § 3.317(a)(2-5).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001). 
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service- connection 
under 38 U.S.C.A. § 1117(d).  Section 1117(g) lists signs or 
symptoms that may be a manifestation of an undiagnosed 
illness to include "unexplained rashes or other 
dermatological signs or symptoms." Id. §1117(g)(2).

38 C.F.R. § 3.317 was amended in 2003 to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002. See 68 Fed. Reg. 34539-543 (June 10, 2003).  
Essentially, the law allows for a statutory presumption of 
service connection for Persian Gulf veterans who exhibit 
"objective indications" of a "qualifying chronic 
disability" due to undiagnosed illness which became manifest 
either during active service in the Southwest Asia Theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011 confirmed by 
objective indications.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(2)(ii).  Signs or symptoms which may be 
manifestations of an undiagnosed illness or medically 
unexplained chronic multi-symptom illness include, but are 
not limited to, signs or symptoms involving skin.  38 C.F.R. 
§ 3.317(b)(2).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(2-5).

The first crucial inquiry that must be addressed, therefore, 
is whether the evidence supports a finding of a "qualifying 
chronic disability" manifested by an undiagnosed illness as 
defined above.  The Board concludes it does.

The veteran's service medical records reflect that he was 
treated in July 1985 for skin complaints that included a rash 
and blisters in the groin and thigh area.  He  indicated that 
he had experienced a similar occurrence 3 1/2 months earlier 
but did seek treatment and the blisters disappeared.  
Following an examination, he was diagnosed with tinea cruris 
and suspected herpes.  During the remainder of his service, 
he regularly denied having a history of skin problems.  Upon 
separation examination in 1991, no skin abnormality was 
noted.  

After service, the veteran periodically complained of skin 
problems, every few years.  The veteran was afforded numerous 
VA examinations in 1994, 1996, 1997 and 1998 to ascertain if 
the veteran has a skin condition and the likely etiology of 
any skin condition found.  These records indicated non-
definitive diagnoses, to include "rash - dermatitis ?", 
"probable scabies", "[rule out] tinea cruris" and 
"dermatitis (?), unknown etiology."  At other times, the 
veteran's skin rash history was noted, but no skin 
abnormality existed at the actual time of the examination.  
No medical professional within those records or examination 
opined regarding the likely etiology of his recurrent rash 
outbreaks.

The Board remanded this claim to afford the veteran a new 
dermatological VA examination to reconcile the ambiguous 
medical evidence of record and to proffer an opinion 
regarding the likely etiology of any skin condition found.  

The veteran most recently was afforded a VA examination in 
October 2007 where the examiner diagnosed the veteran with 
intermittent generalized pruritus and alopecia areata which 
"...is considered a diagnosed illness."  Regarding likely 
etiology, the examiner opined as follows:

In sum, the details of the dermatologic 
conditions are few, precluding an opinion as to 
the likelihood of their relationship to his 
military service other than by history.  Based on 
history alone, it is at least as likely as not 
that the pruritus of uncertain etiology with 
history of outbreaks is a manifestation of an 
undiagnosed illness related to [the veteran's] 
Gulf War service.  

The Board finds that the current medical evidence as a whole 
is indicative of on-going complaints of recurrent skin rashes 
with at least some objective indications of a chronic 
disability.  Treating physicians have verified the veteran's 
complaints with various non-definitive diagnoses tied to 
symptoms.  The 2007 examiner found, aside from the diagnosis 
of alopecia areata which is discussed below, no active 
disease responsible for the recurrent "pruritus" and 
associated it to the history of outbreaks that began during 
the veteran's Gulf War service.   Resolving all reasonable 
doubt in favor of the veteran, the Board concludes the 
medical evidence confirms objective findings of a chronic 
disability due to an undiagnosed illness manifested by 
recurred skin lesions, rashes and "pruritus."

The statutory presumption for Persian Gulf veterans require 
an objective showing of a "qualifying chronic disability" 
due to undiagnosed illness which either manifested during 
active service during the Persian Gulf War or to a degree of 
10 percent or more not later than December 31, 2011 confirmed 
by objective indications.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(2)(ii).

In this case, although the veteran was noted to have a rash 
during an isolated period in 1985 during service, this 
condition was attributed to a known diagnosis.  The first 
indication of an undiagnosed skin rash is after service.  The 
Board further notes that the examiner did not indicate a 
nexus between the veteran's current pruritus and the in-
service diagnosis or treatment of tinea cruris.  Rather, the 
examiner related the veteran's current pruritus to his 
historical outbreaks since service and thus indicated a 
likelihood of a relation to the veteran's Persian Gulf 
service.   

The veteran may still be service connected for an undiagnosed 
illness even if not manifested during service if it has since 
been manifested to a degree of at least 10 percent by 
December 31, 2011.  See 38 C.F.R. § 3.317.  The Board 
concludes it has not.

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA's Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  See 38 C.F.R. § 
3.317(a)(2-5).

Here, the veteran's recurrent skin rashes have never been 
definitively diagnosed, but have been linked to symptoms 
similar to dermatitis, tinea cruris and eczema.  The most 
recent VA examiner described the veteran's skin 
manifestations as "pruritus" with eczematous patches. 

In general, diagnostic codes 7800-7833, involving the skin, 
are rated depending on the percentage of body area affected, 
type and frequency of treatment and the nature of 
disfigurement, if any.  

Diagnostic Code (DC) 7806, for dermatitis or eczema, rates 
disabilities based on percentage of afflicted area of the 
body and type of required treatment.  38 C.F.R. § 4.118, DC 
7806.  A 10 percent (compensable) rating will be awarded 
where a skin disability affects at least 5 percent of the 
entire body requiring only intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period. 

Diagnostic Code 7817, for exfoliative dermatitis, warrants a 
10 percent (compensable) rating where there is any extent of 
involvement of the skin, but systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA or UVB treatments or electron beam therapy 
required for a total duration of less than six weeks during 
the past 12-month period.

In this case, according to the October 2007 VA examiner, the 
veteran's skin abnormalities involve .5% of exposed areas and 
1% of the entire body.  There is no scarring or disfigurement 
and the veteran denied receiving any specific treatment.  In 
fact, the veteran denied receiving any treated over the past 
12 months for any skin conditions. 

VA outpatient treatment records further support the 
examiner's findings.  Records from 2006 to 2007 are notably 
silent as to any skin treatment or outbreaks.  

Prior to that time, the veteran was treated with topical 
creams in January 2005 for "several small excoriated papules 
in clusters on different areas of his body including 
extremities and abdomen."  The rash was described, at that 
time, as "very pruritic." He was treated for a circular 
hypopigmented rash on his neck in October 2005 with a topical 
cream. There are also some sporadic treatments for skin 
rashes in the 1990s with, again, topical cream treatment.  
None of the medical treatment records, however, indicate 
extensive treatment or outbreaks in any given year.  Indeed, 
the veteran denies any outbreaks or specific skin treatment 
over the last 12 months.

In short, the medical evidence simply does not support 
objective manifestations of a chronic skin disability due to 
an undiagnosed illness manifested to a compensable degree.  

In summary, the Board finds an undiagnosed illness manifested 
by recurrent skin rashes described as, among other things, 
pruritus has been sufficiently linked by competent medical 
evidence to historical outbreaks since his Persian Gulf 
service, but the resultant skin disability has not manifested 
to a compensable degree.  The Board notes that the veteran 
has until December 31, 2011 to demonstrate a compensable skin 
condition due to undiagnosed illness.  At this point in time, 
however, for reasons discussed above service connection for a 
skin disability, due to undiagnosed illness, is not 
warranted.

Diagnosed Skin Disease

The undiagnosed illness presumption described and discussed 
above is clearly inapplicable where there is evidence of a 
diagnosed illness.  

Where a presumption is inapplicable, in order to prevail on 
the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

In this case, the veteran's medical records indicate the 
veteran has both recurring rashes, caused by undiagnosed 
illness, as well as diagnosed skin disease, namely alopecia 
areata, involving his scalp and body hair.  As explained in 
the introduction, the skin manifestations are distinct and 
separate and, therefore, can be considered as two distinct 
claims.  See generally Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) (indicating separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition).

The veteran's service medical records do not indicate a 
diagnosis of alopecia areata or any other chronic skin 
disability.  Rather, the veteran was treated periodically for 
rashes and blisters, but nothing involving his scalp or body 
hair.  In short, the veteran's service medical records are 
devoid of any evidence of a chronic skin disease.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran has a current skin 
condition related to his military service.  The Board 
concludes he does.

Again, after service, there is clear medical evidence of 
continuity of symptomatology of skin ailments, but not 
alopecia areata specifically.  Rather, private and VA medical 
record indicate complaints and treatment for various skin 
outbreaks throughout the years.  The veteran alleges his 
alopecia areata began in 1991, the same time as the recurrent 
pruritus.  Medical records prior to 2007 do not indicate 
treatment for alopecia specifically.

In accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), the Board 
concludes that the lay evidence presented by the veteran 
concerning his continuity of symptoms after service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.    

The provisions concerning continuity of symptomatology, 
however, do not relieve the requirement that there be some 
evidence of a nexus to service.  For service connection to be 
established by continuity of symptomatology there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  

The veteran most recently was afforded a VA examination in 
October 2007 where the examiner diagnosed the veteran with 
intermittent generalized pruritus and alopecia areata which 
"...is considered a diagnosed illness."  Regarding likely 
etiology, the examiner opined as follows:

Based on history alone, it is at least as likely 
as not that the alopecia areata with history of 
outbreaks is related to [the veteran's] Gulf War 
service.  The alopecia areata is considered a 
diagnosed illness.

The Board finds the examiner's opinion compelling.  It is 
based on a thorough examination and a complete review of the 
veteran's claims file, to include his historical skin 
ailments.  Also compelling, no other medical provider has 
provided some differing or conflicting etiology for the 
veteran's skin symptomatology.  

In light of Buchanan, the Board accepts the veteran's 
contentions of continuity of symptomatology.  See Buchanan, 
No. 05-7174.  His statements, in addition to the scarce 
contemporaneous medical evidence and the October 2007 medical 
opinion providing a nexus to service based on history alone 
put the evidence, at the very least, in equipoise.  In light 
of the veteran's statements and the positive nexus opinion, 
the veteran is entitled to the benefit of the doubt and, 
thus, service connection is granted for alopecia areata.


ORDER

Entitlement to service connection for recurrent rashes, 
claimed as due to undiagnosed illness, is denied.

Entitlement to service connection for alopecia areata is 
granted.


REMAND

Regrettably, the veteran's increased rating claim for his 
service-connected lumbar spine disability must once again be 
remanded; the RO did not comply with the Board's prior Remand 
orders. The Board is obligated by law to ensure that the RO 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  When the Board remanded the claim in 
October 2003 and again in May 2007, it was, among other 
reasons, for the purpose of affording the veteran full VCAA 
notice for his increased rating claim.  

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

To date, no VCAA letter has been sent to the veteran 
regarding his lumbar spine increased rating claim.

The Court recently further defined the VA's duty to notify 
obligations in increased rating claims in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  According to Vazquez-Flores, 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Vazquez-Flores was decided during the pendency of this appeal 
and therefore the veteran did not receive such notice.  The 
RO should send the veteran corrective VCAA notice.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The veteran's last VA examination for his spine disability 
was in December 2005, three years ago.  Since that time, the 
veteran's VA outpatient treatment records indicate continuing 
complaints of pain and neurological manifestations.  The RO 
should take this opportunity to afford the veteran a new VA 
examination to ascertain the current severity of his service-
connected spine disability, to include whether neurological 
manifestations are present.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from June 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent.  In 
particular, the RO should send the veteran 
and his representative a letter advising 
them specifically of the laws and 
regulations pertaining to his claim for an 
increased ratings for his lumbar spine 
disability and advising them of the 
information detailed in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2. Obtain the veteran's medical records 
for treatment of the low back from the 
VAMC in Atlanta, Georgia from June 2007 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3. After obtaining the above VA and 
private medical evidence, to the extent 
available, schedule the veteran for 
orthopedic and neurological VA 
examinations to evaluate the current 
severity of his service-connected back 
disability and any complications thereof.  
The examiner should, without resorting to 
speculation, separate out manifestations 
due to the veteran's low-back disability 
versus his multi-joint pain due to 
undiagnosed illness. 

4. After the above is complete, 
readjudicate the veteran's claim. If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
The claim must be afforded expeditious treatment.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


